DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 8 and 13 with the important feature being “an intermediate section connecting the opening with the eye, the intermediate section has an elastically deflectable leg; and a snap-fit member fixing the attachment clip to the overland distribution line cover, the snap-fit member is fixed to and extends from the elastically deflectable leg,” (claim 1); “an intermediate section connecting the opening with the eye, and a snap-fit member fixing the attachment clip to the overland distribution line cover, the intermediate section has an elastically deflectable leg, the snap-fit member is fixed to and extends from the elastically deflectable 

 Therefore claims 1-8 and 10-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed August 10, 2021, with respect to claims 1, 15, 17 and 19 have been fully considered and are persuasive.  The  rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Puigcerver et al. (US  6,730,852) has been withdrawn. The applicant argues “[In the Office Action]..the Examiner is citing the intermediate section having the elastically deflectable leg as part of an extender arm 192, and the snap-fit member as a connector 124 that is separate from the cited intermediate section and the elastically deflectable leg (col. 5, lines 21-56). The cited snap-fit member 124 is separate from and removably engageable with the cited elastically deflectable leg 129; one with ordinary skill in the art therefore would certainly not consider the cited snap-fit member 124 as "fixed to and extending from" the cited elastically deflectable leg 129. Puigcerver does not disclose 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRYSTAL ROBINSON/Examiner, Art Unit 2847